DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 12/28/2020 are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 13-14, 16-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0339659 to Ballesteros.
With regard to claim 1, Ballesteros discloses a method comprising: 
receiving, by one or more servers associated with a payment processing service (PPS) and from, an application executing on a device, an indication of a plurality of payment mechanisms with which the device is capable of communicating for performing a payment transaction (paragraph 23, Assume for purposes of an embodiment an additional payment method, namely an EMV-based method such as a mobile wallet, is selected.);
 receiving, by the one or more servers associated with the PPS and from the application, data corresponding to a payment object associated with the payment transaction (paragraphs 23 and 29, As a result, online merchant 180 (or a payment collection service with which merchant 180 has pre-arranged for handling payment for online transactions) may issue a collect payment request (201.0). As seen, a merchant site 180 interacts with SE 120 (including an integrated mPOS implemented within emulation logic 125) to collect payment using EMV payment credentials (e.g., stored within UICC 140). The EMV credentials are processed by SE 120 (in its emulation logic 125 mPOS function) internally over the internal emulated NFC network without activating a NFC contactless interface); 
based at least in part on the indication of the plurality of payment mechanisms and the data corresponding to the payment object, determining, by the one or more servers associated with the PPS, that the application is allowed to use a first payment mechanism of the plurality of payment mechanisms to perform the payment transaction when the device is concurrently capable of communicating with a second payment mechanism of the plurality of payment mechanisms (Paragraphs 16, 23 and 29,  For purposes of discussion here assume that for typical contactless payment in a retail situation, mobile device 100 may be in contactless communication with an external NFC reader device 175 such as implemented within a POS terminal. As such, a contactless interface 160 is realized between antenna 150 and external NFC reader 175. While mobile device 100 enables payment operations using EMV payment credentials stored in UICC 140 via contactless interface 160, understand that in a mobile commerce transaction in accordance with an embodiment, contactless interface 160 may be disabled, e.g., via NFC controller 130, as described further herein.  Examiner notes that EMV credential transaction and NFC contactless transaction, which is considered as “a first payment mechanism and a second payment mechanism”. Examiner notes that when the NFC mode transaction is occurred, the EMV mode transaction is still existed or when the EMV mode transaction is occurred, the NFC mode transaction may not deactivated, which is considered as “the plurality of payment mechanisms…concurrently…”); and  
upon determining that the application is allowed to use the first payment mechanism when the device is concurrently capable of communicating with the second payment mechanism, causing, by the one or more servers associated with the PPS, the application to perform the payment transaction using the first payment mechanism (paragraphs 16 and 28,  the component having both mobile wallet and NFC reader functionality can internally perform a mobile commerce transaction even without participation from NFC controller 130 (i.e., the EMV transaction happens directly and internally between the wallet application and mPOS without interfacing with the NFC controller). Upon determining (condition A) is occurred, performing the transaction (Step A) is invoked. When condition A is not occurred, step A is not invoked. Therefore, this limitation has no patentable weight. Examiner suggests to avoid using conditional limitation (i.e., upon…)).  
With regard to claims 3, 17, and 21, Ballesteros discloses a type of the first payment mechanism comprises at least one of a magnetic stripe card reader, an optical scanner, an Europay-MasterCard-Visa (EMV)-compliant card reader, a near- field communication (NFC) enabled reader, or a radio frequency identification (RFID) reader (paragraph 16).  
With regard to claims 4, 18, and 22, Ballesteros discloses a type of the second payment mechanism comprises at least one of a magnetic stripe card reader, an optical scanner, an EMV-compliant card reader, a NFC enabled reader, or a RFID reader, and wherein the type of the second payment mechanism is exclusive of the type of the first payment mechanism (paragraph 16).  
With regard to claim 5, Ballesteros discloses the type of the first payment mechanism is associated with a first level of a hierarchy of preferred payment mechanisms and the type of the second payment mechanism is associated with a second level of the hierarchy, and wherein the second level is preferred over the first level to perform the payment transaction (paragraphs 16 and 17, Examiner notes that NFC contactless mode transaction is preferable with a locally available reader device 175 and EMV mode transaction is prefer during online mobile transaction).  
With regard to claim 13, Ballesteros discloses the data corresponding to the payment object includes information regarding which payment mechanisms of the plurality of payment mechanisms are compatible with the payment object, and wherein determining that the application is allowed to use the first payment mechanism when the device is concurrently capable of communicating with the second payment mechanism is based at least in part on determining that the payment object is incompatible with the second payment mechanism (paragraphs 8, 16, and 23, Stated another way, currently available EMV credentials, complying with present and future standards such as one or more EMV specifications, e.g., in accordance with the Integrated Circuit Card Specifications for Payment Systems, version 4.3 (November 2011), can be used to perform mobile commerce via a wireless device. Examiner notes that EMV credentials is compatible to EMV mode transaction and not compatible to NFC mode transition).  
With regard to claim 14, Ballesteros discloses a method comprising: 
determining, by an application executing on a device, a plurality of payment mechanisms with which the device is capable of communicating for performing a payment transaction, wherein the plurality of payment mechanisms includes at least a first payment mechanisms and a second payment mechanism (paragraph 16); 
determining, by the application, information corresponding to a payment object associated with the payment transaction (paragraphs 23 and 29); 
transmitting, by the application to one or more servers of a payment processing service (PPS), an indication of the plurality of payment mechanisms with which the device is capable of communicating and the information corresponding to the payment object (paragraphs 23 and 29); 
Lee&Haye5sreceiving, by the application and from the one or more servers of the PPS, an indication that the application is allowed to use the first payment mechanism to perform the payment transaction when the device is concurrently capable of communicating with the second payment mechanism (Paragraphs 16, 23 and 29); and 
based at least in part on the indication that the application is allowed to use the first payment mechanism when the device is concurrently capable of communicating with the second payment mechanism, processing, by the application, the payment transaction with the first payment mechanism (Paragraphs 16, 23 and 28-29).  
With regard to claim 16, Ballesteros discloses the application comprises a point-of- sale (POS) application and the device comprises a POS terminal (paragraphs 12 and 16, As seen, secure element 120 includes an emulation module 125 which may be used to emulate a POS terminal. As described herein emulation module 125 may operate as a mobile POS terminal or device. In such situations, emulation module 125 performs a secure reader function to read secure information stored within device 100. In an embodiment, emulation module 125 may execute a mobile POS application).  
With regard to claim 19, Ballesteros discloses a method comprising: 
determining, by an application executing on a device, a plurality of payment mechanisms with which the device is capable of communicating for performing a payment transaction (paragraph 16); 
determining, by the application, that a payment object associated with the payment transaction was read by a first payment mechanism of the plurality of payment mechanisms (paragraphs 23 and 29); 
based at least in part on determining the plurality of payment mechanisms and determining that the payment object was read by the first payment mechanism, determining, by the application, that the application is allowed to use the first payment mechanism to perform the payment transaction when the device is concurrently capable of communicating with a second payment mechanism of the plurality of payment mechanisms (Paragraphs 16, 23 and 29); and 
upon determining that the application is allowed to use the first payment mechanism when the device is concurrently capable of communicating with the second payment mechanism, performing, by the application, the payment transaction using the first payment mechanism (paragraphs 16 and 28, Upon determining (condition A) is occurred, performing the transaction (Step A) is invoked. When condition A is not occurred, step A is not invoked. Therefore, this limitation has no patentable weight. Examiner suggests to avoid using conditional limitation (i.e., upon…)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11, 15, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0339659 to Ballesteros, in view of U.S. Patent Application Publication No. 2013/0173455 to Adams et al.
With regard to claims 8-11 and 20, Ballesteros discloses the device is concurrently capable of communicating with the second payment mechanism (paragraph 16), however, Ballesteros does not disclose determining that the application is allowed to use the first payment mechanism to perform the payment transaction is based at least in part on an allowance criterion; the allowance criterion is extracted from a database; the allowance criterion is received from an issuer of the payment object; the allowance criterion comprises a technical fallback rule.    
Ballesteros teaches the mobile device has NFC and EMV mode transaction. However, Adams teaches determining that the application is allowed to use the first payment mechanism to perform the payment transaction is based at least in part on an allowance criterion (when the mobile device and headset are out of Bluetooth communication range (or they experience a given degradation in signal strength), then the mobile device may be considered to have moved beyond an acceptable threshold distance, making disabling of the second NFC device 33 appropriate. Examiner notes that connection signals strength and/or a threshold distance can be considered as “allowance criterion”. Examiner notes that when the mobile device is moved beyond an acceptable threshold distance, EMV mode transaction can be performed when the NFC mode transaction is disabled, which is considered as “determining that the application is allowed to use the first payment mechanism to perform the payment transaction is based at least in part on an allowance criterion”, paragraph 23); the allowance criterion is extracted from a database; the allowance criterion is received from an issuer of the payment object; the allowance criterion comprises a technical fallback rule (Examiner notes that the signal strength is used to enable/disable NFC communication transaction mode, which is considered as “a technical fallback rule”. Examiner notes that the signal strength or the threshold distance which is used to enable/disable NFC communication transaction mode can be setup and stored in the mobile device processor and the memory of the movement determining device, which is considered as “the allowance criterion is extracted from a database and/or an issuer of the payment object”, paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Ballesteros to include, determining that the application is allowed to use the first payment mechanism to perform the payment transaction is based at least in part on an allowance criterion; the allowance criterion is extracted from a database; the allowance criterion is received from an issuer of the payment object; the allowance criterion comprises a technical fallback rule, as taught in Adams, in order to selectively switch between a first operating mode, in which the NFC device is enabled for NFC communication, and an second operating mode (Adams, abstract).
With regard to claims 15 and 23, Ballesteros substantially discloses the claimed invention, however, Ballesteros does not disclose determining the plurality of payment mechanisms is based at least in part on a value of a connection status indicator, wherein the value is generated by the device.    
Ballesteros teaches determining the plurality of payment mechanisms is based at least in part on a value of a connection status indicator, wherein the value is generated by the device (when the mobile device and headset are out of Bluetooth communication range (or they experience a given degradation in signal strength), then the mobile device may be considered to have moved beyond an acceptable threshold distance, making disabling of the second NFC device 33 appropriate. In the case of a WLAN device, if the mobile device 32 is in a WLAN coverage area when the processor 35 is switched to the unsecure operating mode, then the mobile device may be considered to have traveled beyond the threshold distance when it goes outside of the WLAN coverage area (or the WLAN signal strength degrades past a certain level), for example. Examiner notes that connection signals strength of the mobile device with a payment terminal 31 can be detected by the mobile device, which is considered as a value of a connection status indicator, wherein the value is generated by the device”., paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Ballesteros to include, determining the plurality of payment mechanisms is based at least in part on a value of a connection status indicator, wherein the value is generated by the device, as taught in Adams, in order to selectively switch between a first operating mode, in which the NFC device is enabled for NFC communication, and an second operating mode (Adams, abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0339659 to Ballesteros, in view of U.S. Patent Application Publication No. 2014/0019352 to Shrivastava.
With regard to claim 12, Ballesteros substantially discloses the claimed invention, however, Ballesteros does not disclose receiving, by the one or more servers associated with the PPS, data regarding a quantity of failed attempts to read the payment object using the second payment mechanism, wherein determining that the application is allowed to use the first payment mechanism when the device is concurrently capable of communicating with the second payment mechanism is based at least in part on the quantity of failed attempts exceeding a threshold quantity of failed attempts.    
Shrivastava teaches receiving, by the one or more servers associated with the PPS, data regarding a quantity of failed attempts to read the payment object using the second payment mechanism, wherein determining that the application is allowed to use the first payment mechanism when the device is concurrently capable of communicating with the second payment mechanism is based at least in part on the quantity of failed attempts exceeding a threshold quantity of failed attempts (In one embodiment, the mode tab 5040 may facilitate selection of a payment mode accepted by the payee. A number of payment modes may be available for selection. Example modes include, blue tooth 5541, wireless 5542, snap mobile by user-obtained QR code 5543, secure chip 5544, TWITTER 5545, near-field communication (NFC) 5546, cellular 5547, snap mobile by user-provided QR code 5548, USB 5549 and FACEBOOK 5550, among others. In one implementation, only the payment modes that are accepted by the payee may be selectable by the user. Other non-accepted payment modes may be disabled. The server may determine whether the user timed out more than a pre-specified number of times in the processing of the current transaction. If the user has not responded (or if the user's selections all have failed to result in successful authorization) more than a pre-specified threshold number of times, e.g., 7017, option "Yes," the pay network server may determine that the transaction must be cancelled, and generate an "authorization fail" message for the merchant server, e.g., 7018. In some implementations, if the pay network server determines that the user has timed out (and/or that the number of timeouts for the current transaction has exceed a predetermined threshold), the server may utilize a default virtual wallet card selection previously set by the user, and continue transaction processing using the default selection 7019.  paragraphs 219, 394 and 486).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Ballesteros to include, receiving, by the one or more servers associated with the PPS, data regarding a quantity of failed attempts to read the payment object using the second payment mechanism, wherein determining that the application is allowed to use the first payment mechanism when the device is concurrently capable of communicating with the second payment mechanism is based at least in part on the quantity of failed attempts exceeding a threshold quantity of failed attempts, as taught in Shrivastava, in order to switch to a different payment mode if the selected payment method has failed (Shrivastava, paragraph 486).


Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687